Ladd, J.
The plaintiff was doing business in the name of Nichols Roof Company, and in October,. 1907, made a proposition to A. A. Roberts to put a gravel roof on a building the latter was erecting for Winner & Williams at Perry, Iowa. The bid was accepted and the roof placed according to the contract. The price agreed upon was $2,75, and there was an extra of $4.50; and on this $175 has been paid. The specifications in the contract for the erection of the building required Roberts to furnish a guaranty to Winner & Williams which should be satisfactory to them, and the defendants alleged that this was one-of the conditions of Roberts’ contract with plaintiff, while plaintiff insisted that he was merely to furnish a guaranty that the roof “is hereby guaranteed against leakage arising from ordinary tear and wear for seven years from date,” signed by himself.
1. Mechanics liens: pleading: variance. The only dispute is concerning the character of the guaranty to be given. Plaintiff tendered one in the form mentioned, signed by “Nichols Roof Company,” and this was objected to because of lack of responsibility. The District Court found that, under agreement, plaintiff was to furnish a guaranty satisfactory to the owners, and this is amply supported by the evidence. Roberts testified that when the bid was made he informed plaintiff that a guaranty satisfactory to the owners must be furnished, and that he introduced plaintiff to Winner, to whom this statement was repeated. His testimony is confirmed by that of Winner, and the acceptance of the bid two weeks later by Roberts undoubtedly was on the conditions previously discussed, and this must have been understood by the plaintiff, although he testified that he was merely to furnish a guaranty in the form mentioned, signed by himself. The appellee argues that this was not a guaranty in form, but no objection was made to *214it on that ground. Appellant urges that, as the answer set up that the guaranty was to be with “surety, or sureties, all to the satisfaction of the owners,” the evidence does not support the petition. Evidently the provision of the statute that no more need be proven than enough to establish the defense was overlooked in making this contention.
2. Building contracts: guaranty. Nor can it be said that the agreement to furnish a' guaranty was substantially performed by constructing a roof to which no present exception was taken. For all that appears the guaranty may be quite as valuable as the roof itself, and whether it is cannot well be ascertained prior to the end of the stipulated period.
3. LiE™fNtender: decree. In his answer defendant Roberts tendered the payment of the balance of $104.50 into court for the use of plaintiff, upon the furnishing by plaintiff of the guaranty according to his contract, and the appellant complains of the decree because of the omission to make any provision with reference to the sum so tendered. The only response to this criticism is that the point was not made in the District Court. We scarcely see how the question could have been touched, as it was not an issue in the trial, and could not appear save in the form of the decree entered. As defendant tendered the money into the court, there is no reason for not exacting its payment to and retention by the clerk, to be paid over to the plaintiff upon furnishing a guaranty such as had been agreed to, or, if there be no breach, at the lapse of the period stipulated. With this modification the decree will be affirmed, with the costs taxed to plaintiff. — Modified and affirmed.